USCA11 Case: 20-11663     Date Filed: 04/01/2021   Page: 1 of 11



                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-11663
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 4:18-cv-00213-AW-CAS



JAMES KIRKLAND,

                                                             Plaintiff - Appellant,

versus

CITY OF TALLAHASSEE,

                                                            Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                                 (April 1, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-11663           Date Filed: 04/01/2021       Page: 2 of 11



       James Kirkland, a male suffering from certain health limitations, was

terminated at the age of 48 from his employment with the City of Tallahassee,

Florida (the “City”) as part of a reduction in force in 2017. He appeals the district

court’s order of summary judgment against his claims of (1) retaliation under the

Florida Whistleblower’s Act, Fla. Stat. § 112.3187, et seq.; (2) interference and

retaliation under the Family and Medical Leave Act (“FMLA”), 29 U.S.C.

§ 2615(a)(1); (3) retaliation under the Florida Worker’s Compensation Act

(“FWCA”), Fla. Stat. § 440.205; and (4, 5) age and disability discrimination under

the Florida Civil Rights Act (“FCRA”), Fla. Stat. § 760.10. 1 He argues that the

district court erred in finding that he failed to show a prima facie case for his

FMLA claims as well as his age and disability discrimination claims. First,

Kirkland asserts that he was demoted and transferred upon returning from FMLA

leave, and that his leave was related to his later termination. Second, he argues

that the 2017 reduction in force targeted older employees, and he also identifies

certain disparate treatment he allegedly suffered on this basis while still employed.

Third, he alleges that he was teased and harassed because of his plantar fasciitis

and irritable bowel syndrome (“IBS”), and that the City failed to reasonably


       1
         Because the district court found that Kirkland, at least arguably, established a prima
facie case of retaliation on his whistleblower and worker’s compensation claims, he only appeals
its subsequent finding that his claims, taken as a whole, failed because he could not show that the
defendant’s proffered explanation for his termination was pretextual. Because that finding was
based on substantially the same grounds as to all of Kirkland’s claims, we will not address his
whistleblower and worker’s compensation claims specifically.
                                                2
           USCA11 Case: 20-11663           Date Filed: 04/01/2021        Page: 3 of 11



accommodate his disabilities. Lastly, Kirkland disputes the district court’s

findings that, as to all five counts it heard, he failed to rebut the City’s legitimate

non-discriminatory explanation for his termination.2

       We review a district court’s grant of summary judgment de novo. United

States Equal Emp’t Opportunity Comm’n v. St. Joseph’s Hospital, Inc., 842 F.3d

1333, 1342 (11th Cir. 2016). Summary judgment is appropriate when there is no

genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). A factual dispute exists where a reasonable

factfinder could find by a preponderance of the evidence that the nonmoving party

is entitled to a verdict. Kernel Records Oy v. Mosley, 694 F.3d 1294, 1300 (11th

Cir. 2012). In determining whether evidence creates a factual dispute, a court

should draw reasonable inferences in favor of the nonmoving party, but inferences

based upon speculation are not reasonable. Id. at 1301. To overcome a motion for

summary judgment, the nonmoving party must present more than a scintilla of

evidence supporting its position. Brooks v. Cty. Comm’n of Jefferson Cty., Ala.,

446 F.3d 1160, 1162 (11th Cir. 2006). We may affirm on any ground supported by

the record. Long v. Commissioner of IRS, 772 F.3d 670, 675 (11th Cir. 2014).


       2
          Kirkland also identifies the following two issues in his brief’s statement of the issues:
(1) whether the district court erred by viewing the facts in a light more favorable to the appellee,
and (2) whether it erred by impermissibly weighing the evidence. However, to the extent those
issues are not incorporated into his others, he does not advance any discrete arguments in support
of either, and he has thus abandoned them on appeal. See Sapuppo v. Allstate Floridian Ins.,
Co., 739 F.3d 678, 681 (11th Cir. 2014).
                                                 3
         USCA11 Case: 20-11663        Date Filed: 04/01/2021    Page: 4 of 11



      We address each argument in turn.

                                   I. FMLA Claims

      The FMLA grants an eligible employee a certain amount of leave for, among

other things, a personal illness or required treatment of a “serious health condition.”

29 U.S.C. § 2612(a)(1). An employee returning from covered leave also is entitled

to be restored to his former position or its equivalent. Id. § 2614(a)(1).

However, the right to restatement is not absolute. See Krutzig v. Pulte Home

Corp., 602 F.3d 1231, 1236 (11th Cir. 2010). A reinstatement can be insufficient

“if it involves a reduction in pay, prestige, or responsibility.” Hinson v. Clinch

Cty., Ga. Bd. Of Educ., 231 F.3d 821, 829 (11th Cir. 2000). We use an objective

test, asking whether a reasonable person in the plaintiff’s position would view the

reinstatement or transfer as adverse. Id.

      The FMLA creates two types of claims: (1) interference claims, in which an

employee asserts that his employer denied or otherwise interfered with his

substantive rights under the FMLA, and (2) retaliation claims, in which an

employee asserts that his employer discriminated against him because he engaged

in activity protected by the Act. O’Connor, 200 F.3d at 1352.

      To establish that an employer interfered with his FMLA rights, an employee

need only show by a preponderance of the evidence that (1) he was entitled to a

benefit under the FMLA, and (2) his employer denied him that benefit. Krutzig,


                                            4
         USCA11 Case: 20-11663        Date Filed: 04/01/2021    Page: 5 of 11



602 F.3d at 1235. If, however, the employee alleges that the employer denied him

the right to reinstatement following FMLA leave, “the employer has an

opportunity to demonstrate that it would have discharged the employee even had

[he] not been on FMLA leave.” O’Connor, 200 F.3d at 1354. If the employer can

do so, it is not liable. Strickland v. Water Works and Sewer Bd. of City of

Birmingham, 239 F.3d 1199, 1208 (11th Cir. 2001).

      To establish an FMLA retaliation claim, a plaintiff may demonstrate that:

(1) he engaged in protected conduct under the FMLA; (2) he suffered an adverse

action; and (3) there was a causal connection between the two. See Krutzig,

602 F.3d at 1234. We have identified a lower standard of causation in retaliation

cases: we do not require “direct evidence of discrimination,” but only that the

plaintiff show his “protected activity and the adverse action were not wholly

unrelated.” Goldsmith v. Bagby Elevator Co., Inc., 513 F.3d 1261, 1277–78 (11th

Cir. 2008).

      Here, the district court did not err in finding that Kirkland failed to establish

a prima facie case of interference or retaliation under the FMLA. Initially, the

parties’ continuing dispute concerning the timing of the City’s decisions to transfer

Kirkland’s asphalt heater truck to a different division, and then to transfer Kirkland

himself to a different crew, is immaterial. Neither decision was the denial of a

benefit sufficient to support Kirkland’s interference claim, because his right to


                                           5
           USCA11 Case: 20-11663     Date Filed: 04/01/2021   Page: 6 of 11



reinstatement was not absolute. Concerning his retaliation claim, the only adverse

action he identifies on appeal is his termination, which the City demonstrated was

wholly unrelated to his FMLA leave. Other than the attenuated temporal

proximity, the only evidence of causation Kirkland identified was the rescinded

reprimand. The decisionmakers for Kirkland’s termination were Tim Potter and

Mike Tadros, whereas it was Dunaway who issued the reprimand, and it was Potter

who rescinded it. Whatever the merit or implications of Dunaway’s reprimand,

Kirkland pointed to no evidence showing Dunaway had anything to do with the

decision to terminate him. In other words, his FMLA leave and termination were

“wholly unrelated.” See Goldsmith, 513 F.3d at 1278. Therefore, we affirm in this

respect.

                           II. Age Discrimination Claim

      The legal analysis for age discrimination claims under the Age

Discrimination in Employment Act (“ADEA”) and the FCRA is the same. Zaben

v. Air Prods. & Chems., Inc., 129 F.3d 1453, 1455 n.2 (11th Cir. 1997). The

ADEA prohibits employers from discharging an employee who is at least 40 years

of age “because of” that employee’s age. See 29 U.S.C. §§ 623(a)(1), 631(a). In

cases involving a reduction in force, as distinct from termination of an individual

employee on unique grounds, the plaintiff may establish a prima facie case of age

discrimination by showing:


                                          6
         USCA11 Case: 20-11663       Date Filed: 04/01/2021    Page: 7 of 11



      (1) []he was in a protected age group and was adversely affected by an
      employment decision; (2) []he was qualified for [his] current position
      or to assume another available position at the time of discharge; and
      (3) the evidence could lead a factfinder reasonably to conclude that
      the employer intended to discriminate on the basis of age.

Smith v. J. Smith Lanier & Co., 352 F.3d 1342, 1344 (11th Cir. 2003).

      If the plaintiff establishes a prima facie case, and the employer proffers

legitimate, nondiscriminatory reasons for its employment decision, then the

plaintiff must show that the employer’s proffered reasons were pretext for

discrimination. Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354,

1358 (11th Cir. 1999).

      Here, the record reflects that two people were involved in the decision to

terminate Kirkland: supervisors Tim Potter and Mike Tadros. Of those two,

Tadros relied on the recommendation of Potter, who in turn was unaware of

Kirkland’s age when he made that recommendation. In the absence of any

evidence supplementing or contradicting these two key facts, Kirkland failed to

show evidence of discriminatory intent necessary to set out a prima facie case of

age discrimination, and we therefore affirm in this respect.



                      III. Claims of Disability Discrimination

      Disability discrimination claims under the FCRA are analyzed under the

same framework as claims brought under the Americans with Disabilities Act


                                          7
         USCA11 Case: 20-11663        Date Filed: 04/01/2021    Page: 8 of 11



(“ADA”). Chanda v. Engelhard/ICC, 234 F.3d 1219, 1221 (11th Cir. 2000). The

ADA mandates that employers shall not discriminate against a qualified individual

on the basis of disability in regard to, among other things, the discharge of

employees and other terms, conditions, and privileges of employment. 42 U.S.C.

§ 12112(a). To establish a prima facie case of discrimination under the ADA, a

plaintiff must show: (1) he is disabled; (2) he is a qualified individual; and (3) he

was subjected to unlawful discrimination because of his disability. Holly v.

Clairson Indus., LLC, 492 F.3d 1247, 1255–56 (11th Cir. 2007).

      To show unlawful discrimination, a plaintiff must demonstrate that he

suffered an adverse employment action. Doe v. Dekalb Cty. Schools Dist., 145

F.3d 1441, 1445 (11th Cir. 1998). We employ an objective test: the plaintiff must

demonstrate that a reasonable person in his position would view the challenged

action as adverse. Id. at 1449. We have held that an adverse employment action

must be something causing a “serious and material change in the terms,

conditions, or privileges of employment.” Jefferson v. Sewon Am., Inc., 891 F.3d

911, 921 (11th Cir. 2018) (quotation marks omitted) (emphasis in original).

      A disabled, otherwise qualified individual may also meet his burden by

showing that the employer failed to provide a reasonable accommodation. Lucas

v. W.W. Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001). The plaintiff bears

the burden of both identifying an accommodation and demonstrating that the


                                           8
          USCA11 Case: 20-11663        Date Filed: 04/01/2021    Page: 9 of 11



accommodation allows him to perform the job’s essential functions. Id. at

1255–56. Moreover, the accommodation need only be reasonable, not in the

employee’s desired manner. Stewart v. Happy Herman’s Cheshire Bridge, Inc.,

117 F.3d 1278, 1286 (11th Cir. 1997).

      Here, the record demonstrates that, at minimum, the City regarded Kirkland

as having both IBS and a medical condition requiring accommodations with regard

to his footwear. However, Kirkland failed to show that this caused his termination.

His allegations of harassment do not rise to the level of an adverse employment

action. Moreover, of the individuals Kirkland alleged treated him differently

because of his disability, only Potter was involved in the decision to terminate him,

and Kirkland identified no evidence of discriminatory treatment on his part. As for

the City’s alleged failure to accommodate, Kirkland does not dispute that it was an

essential function of his work to be able to leave with the truck at 7:30 AM, and

the record shows that the City made reasonable attempts to accommodate his

plantar fasciitis. Thus, he failed to set out a prima facie case of disability

discrimination, and we affirm in this respect.



    IV. Claims with Respect to All Five Counts that the District Court Erred in

 Rejecting his Challenge to the City’s Reduction in Force Reason for Termination




                                           9
           USCA11 Case: 20-11663        Date Filed: 04/01/2021     Page: 10 of 11



      The McDonnell Douglas 3 burden-shifting framework applies to FMLA

retaliation claims in the absence of evidence of intentional retaliation, and Florida

utilizes the McDonnell Douglas framework for establishing whistleblower and

workers’ compensation retaliation claims. Griffin v. Deloach, 259 So.3 929, 931

(Fla. Dist. Ct. App. 2018) (whistleblower); Andrews v. Direct Mail Exp., Inc., 1

S.3d 1192, 1193 (Fla. Dist. Ct. App. 2009). Further, the analytical process for age

and disability discrimination claims under the FCRA is the same as that under,

respectively, the ADEA and ADA. Zaben, 129 F.3d at 1455 n.2 (ADEA); Chanda,

234 F.3d at 1221 (ADA).

      Accordingly, once a plaintiff establishes a prima facie claim for

discrimination or retaliation under the FMLA, FWA, FWCA, or FCRA, the

employer has the burden of “producing evidence that its action was taken for some

legitimate, non-discriminatory reason.” Equal Emp’t Opportunity Comm’n v.

Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1272–73 (11th Cir. 2002). The “inquiry

then proceeds to a new level of specificity,” and the plaintiff must rebut the

employer’s proffered non-retaliatory reasons by showing that the reasons provided

by the employer were pretext for its prohibited retaliatory conduct. Id. at 1273.

The burden of persuasion remains with the plaintiff at all times. Id. A plaintiff

must demonstrate “such weaknesses, implausibilities, inconsistencies,


      3
          McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                             10
         USCA11 Case: 20-11663       Date Filed: 04/01/2021    Page: 11 of 11



incoherencies, or contradictions in the employer’s proffered legitimate reasons for

its action that a reasonable factfinder could find them unworthy of credence.”

Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997) (quotation

marks omitted). Ultimately, our inquiry is limited to “whether the employer gave

an honest explanation of its behavior.” Chapman v. AI Transp., 229 F.3d 1012,

1030 (11th Cir. 2000) (en banc) (quotation marks omitted).

      Here, Kirkland questions the necessity and implementation of the reduction

in force, but he failed to introduce any evidence that was inconsistent with it as a

legitimate explanation for his termination. If anything, his arguments that his

replacements were less qualified than he was supports the City’s explanation that

his position was an unnecessary expense it sought to eliminate in the course of its

efforts to improve efficiency. The evidence Kirkland identifies in support of his

contention that the reduction in force was an attempt to cull “problem” employees

indicates nothing other than the wide discretion supervisors had in selecting

positions to be eliminated, and he failed to provide the context necessary to

analyze the statistics as a whole. The district court properly found that Kirkland

did not rebut the City’s legitimate explanation regarding his FWA retaliation,

FMLA retaliation, FWCA retaliation, and FCRA age and disability discrimination

claims. Thus, summary judgment was proper, and we affirm.

      AFFIRMED.


                                          11